Newton, J.
Defendant was convicted of unlawfully possessing amphetamines and sentenced to serve 2 years in the Nebraska Penal and Correctional Complex. He asserts that incorrect information was given the probation officer and reflected in the presentence report. Examination of the presentence report and the record fails to substantiate this contention. Neither does it disclose an abuse of discretion in denying probation. On the contrary, it discloses that this was not his first felony conviction.
This case falls within the purview of State v. Dovel, 189 Neb. 173, 201 N. W. 2d 820. The judgment of the District Court is affirmed.
Affirmed.